Exhibit 10.42

AMENDMENT NO. 5

Dated as of May 6, 2011

to

PURCHASE AND SALE AGREEMENT

Dated as of November 30, 2000

This AMENDMENT NO. 5 (this “Amendment”), dated as of May 6, 2011, is entered
into among the VARIOUS ENTITIES LISTED ON SCHEDULE I HERETO AS ORIGINATORS
(each, a “Remaining Originator”; and collectively, the “Remaining Originators”),
THE GERSTENSLAGER COMPANY, a corporation organized under the laws of Michigan
(the “Released Originator”), and WORTHINGTON RECEIVABLES CORPORATION, a Delaware
corporation (the “Company”).

RECITALS

WHEREAS, the Remaining Originators and the Released Originator have entered into
that certain Purchase and Sale Agreement dated as of November 30, 2000 (as
amended, supplemented or otherwise modified through the date hereof, the
“Agreement”);

WHEREAS, the parties hereto wish to make certain changes to the Agreement as
herein provided;

NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained herein and in the Agreement, the parties hereto agree as follows:

SECTION 1. Definitions. All capitalized terms not otherwise defined herein are
used as defined in the Agreement (including terms incorporated therein by
reference).

SECTION 2. Amendments to Agreement. The Agreement is hereby amended as follows:

2.1 The parties hereto hereby agree that upon the effectiveness of this
Amendment, the Released Originator shall no longer be party to the Agreement or
any other Transaction Document and shall no longer have any obligations or
rights thereunder (other than such obligations which by their express terms
survive termination of the Agreement or such other Transaction Document, as
applicable).

2.2 Schedule I of the Agreement is hereby amended and restated in its entirety
as set forth on Schedule I attached hereto.

2.3 Schedule 5.15 of the Agreement is hereby amended and restated in its
entirety as set forth on Schedule 5.15 attached hereto.



--------------------------------------------------------------------------------

2.4 Schedule 6.1(f) of the Agreement is hereby amended and restated in its
entirety as set forth on Schedule 6.1(f) attached hereto.

SECTION 3. Authorization to File Financing Statements. Upon the effectiveness of
this Amendment, each of the Released Originator and the Company hereby
authorizes the Administrator to file (at the expense of the Company) one or more
UCC-3 amendments in the form of Exhibit A hereto.

SECTION 4. Miscellaneous.

4.1 Representations and Warranties.

(a) Each Remaining Originator and the Company hereby makes, with respect to
itself, the following representations and warranties to the other parties
hereto, the Administrator and each member of each Purchaser Group:

(i) Representations and Warranties. The representations and warranties contained
in Article V of the Agreement of such Remaining Originators are true and correct
as of the date hereof (unless stated to relate solely to an earlier date, in
which case such representations and warranties were true and correct as of such
earlier date);

(ii) Enforceability. The execution and delivery by such Person of this
Amendment, and the performance of its obligations under this Amendment and the
Agreement, as amended hereby, are within its organizational powers and have been
duly authorized by all necessary organizational action on its part. This
Amendment and the Agreement, as amended hereby, are its valid and legally
binding obligations, enforceable in accordance with its terms; and

(iii) Termination Event. No Purchase and Sale Termination Event or Unmatured
Purchase and Sale Termination Event has occurred and is continuing.

(b) The Company hereby represents and warrants to the other parties hereto, the
Administrator and each member of each Purchaser Group, with respect to itself,
that:

(i) Representations and Warranties. Its representations and warranties contained
in Exhibit III of the Receivables Purchase Agreement are true and correct as of
the date hereof (unless stated to relate solely to an earlier date, in which
case such representations or warranties were true and correct as of such earlier
date); and

(ii) No Default. Both before and immediately after giving effect to this
Amendment and the transactions contemplated hereby, no Termination Event or
Unmatured Termination Event exists or shall exist.



--------------------------------------------------------------------------------

4.2 Effectiveness. This Amendment shall become effective as of the date hereof
upon (i) receipt by the Company and the Administrator of: (a) counterparts of
this Amendment, (b) counterparts of the Assignment Agreement, dated as of the
date hereof, between the Seller and The Gerstenslager Company (and acknowledged
and consented to by PNC and the Purchaser), in each case (whether by facsimile
or otherwise) executed by each of the other parties hereto or thereto, as
applicable, and (c) such other documents, agreements, instruments and opinions
as the Administrator may request and (ii) the cancellation and return to the
Company (with a copy to the Administrator) of the original Company Note in favor
of the Released Originator.

4.3 References to Agreement. Upon the effectiveness of this Amendment, each
reference in the Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”,
or words of like import shall mean and be a reference to the Agreement as
amended hereby, and each reference to the Agreement in any other document,
instrument or agreement executed and/or delivered in connection with the
Agreement shall mean and be a reference to the Agreement as amended hereby.

4.4 Effect on the Agreement. Except as specifically amended above, the Agreement
and all other documents, instruments and agreements executed and/or delivered in
connection therewith shall remain in full force and effect and are hereby
ratified and confirmed.

4.5 No Waiver. The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of any party under the
Agreement or any other document, instrument or agreement executed in connection
therewith, nor constitute a waiver of any provision contained therein, except as
specifically set forth herein.

4.6 Governing Law. This Amendment, including the rights and duties of the
parties hereto, shall be governed by, and construed in accordance with, the laws
of the State of New York (without giving effect to the conflicts of law
principles thereof other than Sections 5-1401 and 5-1402 of the New York General
Obligations Law).

4.7 Successors and Assigns. This Amendment shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
assigns.

4.8 Headings. The Section headings in this Amendment are inserted for
convenience of reference only and shall not affect the meaning or interpretation
of this Amendment or any provision hereof.

4.9 Counterparts. This Amendment may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

WORTHINGTON RECEIVABLES CORPORATION

By:

 

/s/    Marcus Rogier

Name:

 

Marcus Rogier

Title:

 

Treasury Manager

REMAINING ORIGINATORS:

THE WORTHINGTON STEEL COMPANY,

a Delaware corporation

By:

 

/s/    Matthew A. Lockard

Name:

 

Matthew A. Lockard

Title:

 

Treasurer

THE WORTHINGTON STEEL COMPANY,

a North Carolina corporation

By:

 

/s/    Matthew A. Lockard

Name:

 

Matthew A. Lockard

Title:

 

Treasurer

THE WORTHINGTON STEEL COMPANY,

an Ohio corporation

By:

 

/s/    Matthew A. Lockard

Name:

 

Matthew A. Lockard

Title:

 

Treasurer

WORTHINGTON CYLINDERS CORPORATION

By:

 

/s/    Matthew A. Lockard

Name:

 

Matthew A. Lockard

Title:

 

Treasurer



--------------------------------------------------------------------------------

WORTHINGTON CYLINDERS WISCONSIN, LLC

By:

 

/s/    Matthew A. Lockard

Name:

 

Matthew A. Lockard

Title:

 

Treasurer

WORTHINGTON STEEL COMPANY OF DECATUR, L.L.C.

By:

 

/s/    Matthew A. Lockard

Name:

 

Matthew A. Lockard

Title:

 

Treasurer

WORTHINGTON STEEL COMPANY OF KENTUCKY, LLC

By:

 

/s/    Matthew A. Lockard

Name:

 

Matthew A. Lockard

Title:

 

Treasurer

WORTHINGTON STEEL OF MICHIGAN, INC.

By:

 

/s/    Matthew A. Lockard

Name:

 

Matthew A. Lockard

Title:

 

Treasurer

RELEASED ORIGINATOR:

THE GERSTENSLAGER COMPANY

By:

 

/s/    Matthew A. Lockard

Name:

 

Matthew A. Lockard

Title:

 

Treasurer



--------------------------------------------------------------------------------

SCHEDULE I

Schedule I

LIST OF ORIGINATORS

The Worthington Steel Company, a Delaware corporation

The Worthington Steel Company, a North Carolina corporation

The Worthington Steel Company, an Ohio corporation

Worthington Cylinders Wisconsin, LLC, an Ohio limited liability company

Worthington Steel Company of Decatur, L.L.C., an Alabama limited liability
company

Worthington Steel Company of Kentucky, LLC, a Kentucky limited liability company

Worthington Steel of Michigan, Inc., a Michigan corporation

Worthington Cylinders Corporation, an Ohio corporation



--------------------------------------------------------------------------------

SCHEDULE 5.15

TRADE NAMES

 

Legal Name

  

Trade Names

The Worthington Steel Company, a Delaware corporation

  

Worthington Steel – Malvern

Worthington Steel Company

The Worthington Steel Company, a North Carolina corporation

  

Worthington Steel – Rock Hill

Worthington Steel Company

The Worthington Steel Company, an Ohio corporation

  

Worthington Steel – Baltimore

Worthington Steel – Columbus

Worthington Steel – Delta

Worthington Steel – Monroe

Worthington Steel – Porter

Worthington Steel Company

Worthington Cylinders Corporation

  

Worthington Cylinders

Worthington Industries

Worthington Cylinders Wisconsin, LLC

  

Worthington Cylinders

Gerett Product

Worthington Industries

Worthington Steel Company of Decatur, L.L.C.

  

Worthington Steel – Decatur

Worthington Steel Company

The Worthington Steel Company

Worthington Steel Company of Kentucky, LLC

  

Worthington Steel – Louisville

Worthington Steel Company

The Worthington Steel Company

Worthington Steel of Michigan, Inc.

  

Worthington Steel – Jackson

Worthington Steel Company

The Worthington Steel Company

The Worthington Steel Company, a Delaware corporation, was originally
incorporated as Worthington Ventures, Inc., a Delaware corporation, in March
1992. The Worthington Steel Company, a Pennsylvania corporation, which held the
Malvern, PA facility, merged with an into Worthington Ventures, Inc. on
November 26, 1996 as part of a corporate reorganization.



--------------------------------------------------------------------------------

Worthington Ventures, Inc., a Delaware corporation, was the surviving entity and
changed its name to The Worthington Steel Company.

The Worthington Steel Company, an Ohio corporation, was originally incorporated
on February 10, 1998 as The Worthington Steel Company of Ohio, Inc. On May 22,
1998, as part of a corporate reorganization, its name was changed to the current
name, The Worthington Steel Company.



--------------------------------------------------------------------------------

SCHEDULE 6.1(f)

LOCATION OF EACH ORIGINATOR

 

Originator

  

Location

The Worthington Steel Company, a Delaware corporation

  

Delaware

The Worthington Steel Company, a North Carolina corporation

  

North Carolina

The Worthington Steel Company, an Ohio corporation

  

Ohio

Worthington Cylinders Corporation

  

Ohio

Worthington Cylinders Wisconsin, LLC

  

Ohio

Worthington Steel Company of Decatur, LLC

  

Alabama

Worthington Steel Company of Kentucky, L.L.C.

  

Kentucky

Worthington Steel Company of Michigan, Inc.

  

Michigan



--------------------------------------------------------------------------------

LOCATION OF CHIEF EXECUTIVE OFFICE AND PRINCIPAL PLACE OF BUSINESS OF EACH
ORIGINATOR

 

Originator

  

Location

The Worthington Steel Company, a Delaware corporation

  

200 Old Wilson Bridge Road

Columbus, Ohio 43085

The Worthington Steel Company, a North Carolina corporation

  

200 Old Wilson Bridge Road

Columbus, Ohio 43085

The Worthington Steel Company, an Ohio corporation

  

200 Old Wilson Bridge Road

Columbus, Ohio 43085

  

8911 Kelso Drive

Baltimore, Maryland 21221

  

1127 Dearborn Drive

Columbus, Ohio 43085

  

6303 County Road 10

Delta, Ohio 43515

  

100 Worthington Drive

Porter, Indiana 46304

  

350 Lawton Avenue

Monroe, Ohio 45050

Worthington Cylinders Corporation

  

200 Old Wilson Bridge Road

Columbus, Ohio 43085

  

1085 Dearborn Drive

Columbus, OH 43085

Worthington Cylinders Wisconsin, LLC

  

200 Old Wilson Bridge Road

Columbus, OH 43085

  

300 East Breed Street

Chilton, WI 53014

Worthington Steel Company of Decatur, LLC

  

200 Old Wilson Bridge Road

Columbus, Ohio 43085

  

1400 Red Hat Road, N.W.

Decatur, Alabama 35601



--------------------------------------------------------------------------------

Worthington Steel Company of Kentucky, L.L.C.

  

200 Old Wilson Bridge Road

Columbus, Ohio 43085

Worthington Steel of Michigan, Inc.

  

200 Old Wilson Bridge Road

Columbus, Ohio 43085



--------------------------------------------------------------------------------

LOCATION OF BOOKS AND RECORDS OF ORIGINATORS

 

Originator

  

Location

The Worthington Steel Company, a Delaware corporation

  

200 Old Wilson Bridge Road

Columbus, Ohio 43085

The Worthington Steel Company, a North Carolina corporation

  

200 Old Wilson Bridge Road

Columbus, Ohio 43085

The Worthington Steel Company, an Ohio corporation

  

200 Old Wilson Bridge Road

Columbus, Ohio 43085

  

8911 Kelso Drive

Baltimore, Maryland 21221

  

1127 Dearborn Drive

Columbus, Ohio 43085

  

6303 County Road 10

Delta, Ohio 43515

  

100 Worthington Drive

Porter, Indiana 46304

  

350 Lawton Avenue

Monroe, Ohio 45050

Worthington Cylinders Corporation

  

200 Old Wilson Bridge Road

Columbus, OH 43085

  

1085 Dearborn Drive

Columbus, OH 43085

Worthington Cylinders Wisconsin, LLC

  

200 Old Wilson Bridge Road

Columbus, Ohio 43085

  

300 East Breed Street

Chilton, WI 53014

Worthington Steel Company of Decatur, LLC

  

200 Old Wilson Bridge Road

Columbus, Ohio 43085

  

1400 Red Hat Road, N.W.

Decatur, Alabama 35601



--------------------------------------------------------------------------------

Worthington Steel Company of Kentucky, L.L.C.

  

200 Old Wilson Bridge Road

Columbus, Ohio 43085

Worthington Steel of Michigan, Inc.

  

200 Old Wilson Bridge Road

Columbus, Ohio 43085